Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 28 of April 2022.
Claims 1-5 have been amended.
Claim 6 has been added.
Claims 1-6 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 112
Applicant’s amendments to claims 1-5 are sufficient to overcome the 35 U.S.C. 112 (f), 35 U.S.C. 112(b), and 35 U.S.C. 112 (d) rejections.  Accordingly, the previous rejections of claims 1-5 under 35 U.S.C 112 are withdrawn.

35 USC § 101—Signals per Se
With respect to the previous rejection of claims under 35 U.S.C. 101—signals per se, applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the amended claims.

35 USC § 101

Applicant asserts that the claim recitations integrate any judicial exception into a practical application and impose a meaningful limit on any judicial exception. These claim recitations are not directed merely to mathematical concepts. Instead, they specify features of storage and information flow that improve the operation of a computing device itself.  Examiner respectfully disagrees.  To properly respond to grounds of rejection set forth in a prior Office Action, a “reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action.” 37 CFR 1.111(b). A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is patentable is not sufficient. See 37 CFR 1.111(b). Thus, Applicant’s request is not persuasive because the request does not provide arguments specifically pointing out how the language of the claims is patentable. Further, the claims are directed to an abstract idea for the reason set forth in the rejection below.
 
35 USC § 103
Applicant asserts that the Dybvik reference is not prior art because its earliest effective filing date of July 29, 2019, is after the PCT international filing date of May 31, 2019, for the present application.  Examiner respectfully disagrees.  The Crabtree reference was added to cure this deficiency in view of the new ground of rejections and thus teaches the amended limitations of the claims as seen in further detail below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…configured to collect information that is information regarding crisis management and is associated with each of a plurality of information sources, from the plurality of information sources; supplement information not collected, in the information; estimate a risk of a crisis, based on the information collected and the information supplemented; calculate a reliability level of a risk estimated by the estimating unit, based on a level of supplementation; present the risk estimated together with the reliability level calculated, wherein the collected information is stored in a collected information storage that is accessible by the collecting, the supplementing, and the estimating; the supplemented information is stored in a supplementation information storage that is accessible by the supplementing;”.  Claims 4-5 disclose similar limitations as Claim 1 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1 and 4 are directed to “Mathematical Concepts”, specifically “mathematical calculations” such as ¶38 the calculating unit 13 calculates an estimated value of the risk that is to be presented as “(R1+R2)/2”. Furthermore, the calculating unit 13 calculates a reliability level as “1−(R1−R2)/(R1+R2)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-3 and 6 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application. Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 4-5 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1 and 4-5 recite an additional element “circuitry”.   This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional elements directed to data/information collection/gathering and presenting (i.e. outputting) a result reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 1 and 4-5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional element “circuitry”.  This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶56 “FIG. 6 is a diagram showing an example of a computer that executes the presentation program. A computer 1000 includes a memory 1010 and a CPU 1020, for example. Also, the computer 1000 includes a hard disk drive interface 1030, a disk drive interface 1040, a serial port interface 1050, a video adapter 1060, and a network interface 1070. Each of these units is connected by a bus 1080”.  Further, additional elements for data/information collection/gathering and presenting (i.e. outputting) a result do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1 and 4-5 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-3 and 6 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 as being anticipated by US 20210073915 to Crabtree et. al. (hereinafter referred to as “Crabtree”).

(A)	As per Claims 1 and 4-5: 
	Crabtree expressly disclose:
circuitry configured to collect information that is information regarding crisis management and is associated with each of a plurality of information sources, from the plurality of information sources; (Crabtree ¶70-71 relevant information may include business-based or geography based regulatory rules, local laws, and the like. This may allow other components to quickly retrieve data for calculations in which laws and regulations play an integral part.  General data 725 may be general data pertaining to the contract such as, but is not limited to, property information, such as appraised value or history; a policyholder's medical records; and the like).
supplement information not collected, in the information; (Crabtree ¶55 results of the transformative analysis process may then be combined with further client directives, additional business rules and practices relevant to the analysis and situational information (i.e. supplement information) external to the data already available in automated planning service module 130).  
estimate a risk of a crisis, based on the information collected and the information supplemented; (Crabtree ¶86 risk manager 825 may be configured to autonomously quantify of additional risks associated with insuring a particular policyholder. This may be based on, for example, legal risks, regulatory risks, compliancy, and the like. The metrics generated by risk manager 825 may be used by other processes when calculation of associated risks is required
calculate a reliability level of a risk estimated by the estimating unit, based on a level of supplementation; (Crabtree ¶105-107 FIG. 13 is a flow chart illustrating a method 1300 for automated issuance and management of insurance policies related to computer and information technology related risks as used in various embodiments of the invention, comprising the steps of: (a) providing a network-connected portal for clients to manage their insurance policies 1301; (b) gathering a variety of data from about a plurality of potential risks related to use to computer and information technology 1302; (c) analyzing the likelihood of business interruption or loss from a plurality of computer and information technology related risks 1303...(h) creating an offer list by perform computational graph operations on the contract block to determine at least a risk-transfer agreement based at least on calculated risk associated with the request, contextual consideration of an existing contract portfolio, and the plurality of available underwriting agreements, with the automated underwriting processor 1308FIG. 15 is a diagram illustrating an aspect of an embodiment, a threat profile matrix 1500, applicable to evaluating risk due to malicious actors. Potential threats are organized by threat level 1501 from attacks by nation states (threat level 1) to attacks by individuals (threat level 8)).
present the risk estimated together with the reliability level calculated, wherein the collected information is stored in a collected information storage that is accessible by the collecting, the supplementing, and the estimating; (Crabtree ¶105, 108 (i) presenting the offer list to the requester, with the network-connected server 1309.  The model library 1706 stores both internal and external industry models which can be selected by the user for simulation within the dynamic modeler 1705).
the supplemented information is stored in a supplementation information storage that is accessible by the supplementing; (Crabtree ¶124 memory 16 or memories 11, 16 may also be configured to store data structures, configuration data, encryption data, historical system operations information, or any other specific or generic non-program information described herein).

(B)	As per Claims 2: 
	Crabtree expressly disclose:
wherein the circuitry is configured to calculate the reliability level, based on a 3Application No. 17/056,420 Attorney Docket No. 15270US01 Reply to Office Action of January 28, 2022 contribution rate of risk estimation by the estimating unit the contribution rate being set for each piece of the information collected; (Crabtree  ¶106 FIG. 14 is a diagram illustrating an aspect of an embodiment, a propensity to be attacked (PTBA) matrix 1400 applicable to evaluating risk due to malicious actors. Not all insureds are equally likely to be attacked, and not all assets of a given insured are equally likely to be targeted. The propensity to be attacked (PTBA) matrix breaks down the cyber underwriting decision making process granularly, providing assessments of the likelihood of attack based on the type of attacker 1401 and the client's data assets 1402, and combining them into a resilience score for each category 1403).
  
    PNG
    media_image1.png
    429
    702
    media_image1.png
    Greyscale

(C)	As per Claims 3: 
	Crabtree expressly disclose:
wherein the circuitry is configured to supplement a largest value and a smallest value of information not collected to calculate the reliability level, based on a variation range between a risk estimated by based on the largest value and a risk estimated based on the smallest value; (Crabtree ¶106, 112 in the absence of actual business data, the system can use secondary metrics (e.g., industry type, firm size, etc.) to complete the matrix. A mathematical model for natural catastrophe related events can be highly complex, and as a result, relationships between inputs and outputs may be poorly understood. Quite often, some or all of the model inputs are subject to sources of uncertainty, including errors in measurement, absence of information, and poor or partial understanding of the driving forces. This uncertainty imposes a limit on the confidence in the output of the model. The sensitivity analyzer 1707 quantifies the uncertainty in any given model results and evaluates how much each input or assumption is contributing to the output uncertainty).
NOTE: Applicant’s specification [39-40] discloses an example where a range where one value is the minimum and other value is the maximum is provided when data is missing.  Examiner therefore interprets secondary metrics to teach the range necessary to apply the parametric analysis disclosed in 112 of Crabtree.

(D)	As per Claims 6: 
	Crabtree expressly disclose:
wherein the circuitry is configured to supplement the information with estimated values in damage prediction estimated in advance; (Crabtree ¶113-115 the model library 1706 contains both internal and external industry risk models. In some embodiments, custom model blends are used so that a user may choose which models to simulate.  The process begins with an event generator 1801 that represents a change of state for a given model parameter. When a new event is generated the information is collected and propagated via an event channel 1802. A plurality of event channels 1802 function to allow for near real-time event processing. Events are stored in a queue within the event channel 1802 until they are sent to the event processing engine 1803 which simulates the user selected models using the new event information as an updated model parameter. The event processing engine 1803 may conduct a sensitivity analysis of each model in conjunction with a data fuzzer to test the performance of the models across a range of historical, imminent, or hypothetical future events. his event 1901 can be generated from a plurality of sources including, but not limited to, database servers, physical sensors, and electronic monitoring equipment. The event data is collected 1902 from the sources via the extractor 1611 component and then processed via the data manager 1620 into a format that is compatible for model parameterization).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        7/14/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623